 



Exhibit 10(r)
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the provisions of the Pulte Homes, Inc. 2004 Stock Incentive
Plan (the “Plan”), the employee named in the Grant Acceptance (the “Holder”) has
been granted a restricted stock award (the “Award”) of the number of shares of
common stock, $.01 par value, of Pulte Homes, Inc., a Michigan corporation (the
“Company”) set forth in the Grant Acceptance (the “Shares”), subject to
adjustment as provided herein and in the Plan. The Award is subject to the
restrictions, terms and conditions set forth below. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
This Agreement, together with the Grant Acceptance, constitute the Restricted
Stock Agreement which is made and entered into as of the grant date set forth in
the Grant Acceptance (the “Grant Date”).
     1. Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Holder shall (a) accept this Agreement in the manner prescribed
by the Company and (b) if requested by the Company, execute and return one or
more irrevocable stock powers to facilitate the transfer to the Company (or its
assignee or nominee) of the Shares subject to the Award if Shares are forfeited
pursuant to Section 4 hereof or if required under applicable laws or
regulations. As soon as practicable after the Holder has accepted this Agreement
in accordance with the procedures prescribed by the Company and, if requested by
the Company, such stock power or powers, and returned the same to the Company,
the Company shall cause to be issued in the Holder’s name the total number of
Shares subject to the Award.
     2. Rights as a Stockholder. The Holder shall have the right to vote the
Shares subject to the Award and to receive dividends and other distributions
thereon unless and until such Shares are forfeited pursuant to Section 4 hereof;
provided, however, that a dividend or other distribution with respect to such
Shares (including, without limitation, a stock dividend or stock split), other
than a regular cash dividend, shall be subject to the same restrictions as the
Shares with respect to which such dividend or other distribution was made (and
if the Holder shall have received such dividend or other distribution, the
Holder shall deliver the same to the Company and shall, if requested by the
Company, execute and return one or more irrevocable stock powers related
thereto).
     3. Custody and Delivery of Shares. The Shares subject to the Award shall be
held by the Company or by a custodian in book entry form, with restrictions on
the Shares duly noted, until such Award shall have vested pursuant to Section 4
hereof, and as soon thereafter as practicable, subject to Section 5.3 hereof,
the vested Shares shall be delivered to the Holder as the Holder shall direct.
Alternatively, in the sole discretion of the Company, the Company shall hold a
certificate or certificates representing the Shares subject to the Award until
such Award shall have vested, in whole or in part, pursuant to Section 4 hereof,
and the Company shall as soon thereafter as practicable, subject to Section 5.3
hereof, deliver the certificate or certificates for the vested Shares to the
Holder and destroy the stock power or powers relating to the vested Shares
delivered by the Holder pursuant to Section 1 hereof. If such stock power or
powers also relate to unvested Shares, the Company may require, as a condition
precedent to delivery of any certificate pursuant to this Section 3, the
execution and delivery to the Company of one or more stock powers relating to
such unvested Shares.

 



--------------------------------------------------------------------------------



 



     4. Vesting.
     (a) Except to the extent earlier forfeited or vested pursuant to this
Section 4 or in the event of a Change in Control, the Award shall vest on the
third anniversary of the Grant Date.
     (b) If the Holder’s employment by the Company terminates by reason of the
Holder’s death or disability, the Award shall become fully vested as of the date
of the Holder’s termination of employment. If the Holder’s employment by the
Company is terminated by reason of retirement with the consent of the Company,
the Holder shall be required to execute a release agreement having such terms
and provisions as the Company may require and the Award shall become fully
vested as of the date on which the Holder’s release becomes irrevocable. If the
Holder does not execute a release or timely revokes such release, the portion of
the Award which is not vested as of the date of the Holder’s retirement shall
not vest and shall be forfeited by the Holder and transferred, without payment
of any consideration to the Holder, to the Company (or its assignee or nominee).
     (c) If the Holder’s employment by the Company is terminated by the Company
for Cause, the portion of the Award which is not vested as of the date of the
Holder’s termination of employment shall be forfeited by the Holder and shall be
transferred, without payment of any consideration to the Holder, to the Company
(or its assignee or nominee).
     (d) If the Holder’s employment by the Company terminates for any reason
other than a reason specified in Section 4(b) or 4(c) hereof, the portion of the
Award which is not vested as of the date of the Holder’s termination of
employment shall be forfeited by the Holder and shall be transferred, without
payment of any consideration to the Holder, to the Company (or its assignee or
nominee); provided, however, that the Committee may, in its discretion, make a
determination that if the Holder executes a release agreement having such terms
and provisions as the Company may require, part or all of such unvested portion
of the Award shall become fully vested as of the date on which the Holder’s
release becomes irrevocable. If the Holder does not execute a release or timely
revokes such release, the portion of the Award which is not vested as of the
date of the Holder’s termination of employment shall not vest and shall be
forfeited by the Holder and transferred, without payment of any consideration to
the Holder, to the Company (or its assignee or nominee).
     (e) As used herein, “Cause” shall mean a determination by the Company that
the Holder has (i) willfully and continuously failed to substantially perform
the duties assigned by the Company or a Subsidiary with which the Holder is
employed (other than a failure resulting from the Holder’s disability),
(ii) willfully engaged in conduct which is demonstrably injurious to the Company
or any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Company, does not conform to the standard of the
Company’s executives or employees, or (iii) engaged in any act of dishonesty,
the commission of a felony or a significant violation of any statutory or common
law duty of loyalty to the Company or any Subsidiary.
     5. Additional Terms and Conditions of Award.

2



--------------------------------------------------------------------------------



 



     5.1. Nontransferability of Award. Prior to the vesting of the Shares
subject to the Award, such Shares may not be transferred by the Holder other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing, such unvested Shares may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
     5.2. Investment Representation. The Holder hereby represents and covenants
that (a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any Shares hereunder or (y) is true
and correct as of the date of any sale of any such Shares, as applicable. As a
further condition precedent to the delivery to the Holder of any Shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Board or the Committee shall in its sole discretion deem necessary or advisable.
     5.3. Withholding Taxes. (a) As a condition precedent to the delivery to the
Holder of any Shares subject to the Award, the Holder shall, upon request by the
Company, pay to the Company such amount of cash as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to the Award. If the Holder shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the Holder or withhold Shares.
     (b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 5.3(a), (2) delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of Mature
Shares having a Fair Market Value, determined as of the date the obligation to
withhold or pay taxes first arises in connection with the Award (the “Tax
Date”), equal to the Required Tax Payments, (3) authorizing the Company to
withhold from the Shares otherwise to be delivered to the Holder pursuant to the
Award, a number of whole Shares having a Fair Market Value, determined as of the
Tax Date, equal to the Required Tax Payments, or (4) any combination of (1),
(2) and (3). Shares to be delivered or withheld may not have a Fair Market Value
in excess of the minimum amount of the Required Tax Payments. Any fraction of a
Share which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the Holder. No Shares
shall be delivered until the Required Tax Payments have been satisfied in full.

3



--------------------------------------------------------------------------------



 



     5.4. Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Shares subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
such Shares, the Shares subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval.
     5.5. Delivery of Shares. Subject to Section 5.3, upon the vesting of the
Award, in whole or in part, the Company shall deliver or cause to be delivered
the vested Shares. The Company shall pay all original issue or transfer taxes
and all fees and expenses incident to such delivery, except as otherwise
provided in Section 5.3.
     5.6. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company or a Subsidiary.
     5.7. Decisions of Board of Directors or Committee. The Board or the
Committee shall have the right to resolve all questions which may arise in
connection with the Award. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
     5.8. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Holder hereby acknowledges
receipt of a copy of the Plan.
     6. Miscellaneous Provisions.
     6.1. Employment by Subsidiary. References in this Agreement to employment
by the Company shall also mean employment by a Subsidiary.
     6.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
     6.3. Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Pulte Homes, Inc., 100
Bloomfield Hills Parkway, Suite 300, Bloomfield Hills, Michigan 48304,
Attention: Vice President and General Counsel and if to the Holder, to the last
known mailing address of the Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement shall
be made in writing either (a) by personal delivery, (b) by facsimile with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission, upon receipt by the

4



--------------------------------------------------------------------------------



 



party entitled thereto if by express courier service, or five days after the
date mailed if by United States mails; provided, however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.
     6.4. Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Michigan and construed in accordance therewith without giving effect to
conflicts of laws principles.
     6.5. Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
     6.6. Entire Understanding. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter of the
Agreement and supersedes all prior agreements, written or oral, with respect
thereto.
     6.7. Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, the Agreement
shall be brought against the parties, as the sole and exclusive forum, in the
courts of the State of Michigan in the County of Oakland, or in the United
States District Court for the Eastern District of Michigan, Southern Division,
and each party consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.
     6.8 Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than six (6) months after the date of the
employment action that is the subject of the action, claim or lawsuit. The
Holder voluntarily waives any statute of limitations to the contrary.

5